United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-5188                                                  September Term, 2021
                                                                        1:21-cv-01445-CRC
                                                         Filed On: November 1, 2021
Betty Jane Ayers,
             Appellant

       v.

Merrick B. Garland, et al.,
             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s June 30, 2021 order be
affirmed. The district court correctly determined that appellant lacked standing to
pursue the relief sought. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61, 573–74
(1992) (“[A] plaintiff raising only a generally available grievance about
government—claiming only harm to his and every citizen’s interest in proper application
of the Constitution and laws, and seeking relief that no more directly and tangibly
benefits him than it does the public at large—does not state an Article III case or
controversy.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk